Citation Nr: 1447409	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether the Board's October 29, 2013, decision denying the claims for service connection for hypertension, to include as secondary to service-connected traumatic pes planus, residuals of fractured right os calcis (right foot disability) and/or service-connected residuals of fractured left os calcis (left foot disability), a rating in excess of 30 percent for a service-connected right foot disability, and a compensable rating for a service-connected left foot disability, should be vacated.

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability. 

3. Entitlement to a rating in excess of 30 percent for a service-connected right foot disability. 

4. Entitlement to a compensable rating for a service-connected left foot disability.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to May 1963. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim of entitlement to an increased rating for his right foot disability. An October 2005 rating decision, in pertinent part, continued the 30 percent rating assigned to the Veteran's right foot disability, denied a compensable rating for his left foot disability, and denied service connection for hypertension and left hip, ankle, and knee disabilities. The Veteran perfected an appeal as to each of these claims.

The Board, in a November 2008 decision, denied the above-referenced claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2009 Order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's November 2008 decision. Those matters were remanded to the Board for readjudication in accordance with the JMR. In March 2010, the Board remanded the case for additional development. 

A March 2013 rating decision granted the Veteran's claims of entitlement to service connection for left hip, ankle, and knee disabilities. Thus, the RO's action represents a full grant of the benefits sought as to those claims, and the Board will confine its consideration to the remaining issues set forth on the decision title page.
In October 2013, the Board issued a decision denying the Veteran's appeal as to the issues of entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability, a rating in excess of 30 percent for a service-connected right foot disability, and a compensable rating for a service-connected left foot disability. At that time, however, it had not yet ruled on the Veteran's September 2013 request for an extension of time. The Board's October 2013 decision thus constituted a denial of due process and requires vacatur; and in August 2014, the undersigned Veterans Law Judge granted the Veteran's request for an extension of time. To date, no new evidence in support of the Veteran's claim has been submitted. 

At the time of the January 2013 VA examination, the examiner reported that he had reported in his prior VA examination report, dated in August 2005, that the Veteran had right great toe metatarsophalangeal joint arthritis secondary to his right foot disability. This claim, regardless of whether the Veteran is able to receive additional monetary compensation for another disability of the right lower extremity due to the "amputation rule," has been raised by the record. Further, VA treatment records dated in July 2008 indicate that the Veteran presented with slightly restricted left first toe motion. This claim, regardless of whether the Veteran has a current diagnosed left first toe disability secondary to his service-connected left foot disability, has been raised by the record. There is no indication that the RO as the Agency of Original Jurisdiction (AOJ) has initially adjudicated these claims. Since the Board does not have jurisdiction over the raised claims, they are referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

The issues of entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability and a rating in excess of 30 percent for a service-connected right foot disability, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.
FINDINGS OF FACT

1. On October 29, 2013, the Board issued a decision denying the Veteran's appeal as to the issues of entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability, a rating in excess of 30 percent for a service-connected right foot disability, and a compensable rating for a service-connected left foot disability. 

2. At the time of the Board's October 29, 2013, decision, it had not yet ruled on the September 12, 2013, request for an extension of time, 30 days, to begin after the Veteran's attorney received a copy of his claims file, to supplement the record with additional evidence in support of his claims. 

3. During the entire appellate period, residuals of the Veteran's service-connected left foot disability include pain, and more recently, slightly limited motion, thin fat pads, and X-ray evidence of a small insignificant calcaneal spur.


CONCLUSIONS OF LAW

1. The Board's issuance of the October 29, 2013, decision denying the Veteran's appeal as to the issues of entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability, a rating in excess of 30 percent for a service-connected right foot disability, and a compensable rating for a service-connected left foot disability constituted a denial of due process, requiring vacatur of that decision. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2. The criteria for a 10 percent rating, and no more, for a service-connected left foot disability are met during the entire appellate period. 38 U.S.C.A. §§ 1155, 5107, 5110(b)(2), 7105 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.6, 4.7, 4.27, 4.71a, DC 5284, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

On October 29, 2013, the Board issued a decision denying the Veteran's claims set forth on the title page herein. In a February 26, 2014, statement, the Veteran's attorney asserted that she requested, on September 12, 2013, a copy of his claims file and requested an extension of time, 30 days, to begin once she received his claims file, for additional time to supplement the record with evidence in support of his claims. The Board, however, issued its decision on October 29, 20103, shortly after the Veteran was sent a copy of his claims file on October 22, 2013. Accordingly, the Board finds that the October 29, 2013, Board decision was issued prior to the Board's ruling on the September 12, 2013, motion for an extension of time and thus violated due process. 

The Board granted the Veteran a 30-day extension of time to supplement the record with evidence in support of his in August 2014.

As the October 29, 2013, Board decision denied the Veteran due process of law, that decision must be vacated. This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2013).

Duties to Notify and Assist

Regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Proper VCAA notice informs the claimant, prior to the initial unfavorable decision on the claim by the AOJ, of any information and evidence not in the record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b)(1). Only "generic notice," and not "veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. Accordingly, there is no requirement that VA must notify a veteran of alternative diagnostic codes or potential "daily life" evidence. Id. 

In this case, the Veteran was properly advised in a June 2005 letter, sent prior to the October 2005 initial adjudication of his claim. He was advised of the information and evidence that was necessary to substantiate the claim, and that VA would seek to provide and what the claimant was expected to provide. The rating decision in October 2005 described fully the applicable criteria and how such were applied in determining an appropriate rating. While it does not appear that the Veteran was notified as to the process by which effective dates are assigned to increased rating claims, he has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 556 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Next, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim. See 38 C.F.R. § 3.159(c). 
The Veteran's VA treatment records and his identified, authorized, and relevant private treatment records have been obtained and considered. He was afforded VA examinations in August 2005 and January 2013. The resulting medical evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's pertinent medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim.

Also, the Board finds there has been substantial compliance with its March 2010 remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) Related to the claims pending before the Board, the record indicates that the RO obtained cited private and VA treatment records, provided the Veteran a sufficient VA examination, and readjudicated his claim. The RO issued a Supplemental Statement of the Case (SSOC) in May 2013. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Increased Rating - Pertinent Legal Criteria

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. A veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge) 

Service connection for a left foot disability was granted by a September 1963 rating decision, and such was assigned an initial noncompensable rating. The Veteran did not file a Notice of Disagreement (NOD) with the September 1963 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the September 1963 rating decision became final based on the evidence then of record. 38 U.S.C.A.        § 7105; 38 C.F.R. § 20.1103. The issue of entitlement to an increased rating for a left foot disability on appeal thus arises from a claim received on June 22, 2005; and the relevant temporal focus is thus from June 22, 2004, until VA makes its final decision. See Hart, supra; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

By the October 2005 rating decision on appeal, the Veteran's left foot disability was rated as noncompensably disabling under DCs 5299-5284 contemplating foot injuries, other. 38 C.F.R. § 4.71a, DC 5284. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

DC 5284, contemplating foot injuries, other, provides a 10 percent rating for symptomatology of a moderate foot injury and a 20 percent rating is warranted by symptomatology of a moderately severe foot injury. A 30 percent rating is warranted by symptomatology of a severe foot injury and a maximum 40 percent rating is warranted by the actual loss of the foot. 38 C.F.R. § 4.71a, DC 5284. The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. 

In considering other applicable diagnostic criteria, the Board finds that the Veteran has not exhibited arthritis, flatfoot, atrophy of the musculature or weak foot, claw foot (pes cavus), metatarsalgia, anterior (Morton's disease), hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, DCs 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2013). 

Medical and Lay Evidence

On VA examination in August 2005, the Veteran complained of left foot pain across the midfoot and described favoring his left side and leaning on a cane with his left hand to take pressure off of his right foot. Physical examination was silent for any left foot abnormalities. X-ray examination of the left foot revealed no change from prior examination, and the examiner reported that the small calcaneal spur shown was insignificant. The Veteran reported that his pain interfered with his work and his ability to concentrate and he had to go home early three days a week and elevate his foot; however, the Veteran reported that such was because of his right foot. 

VA treatment records dated in July 2008 indicate that the Veteran presented with a left foot in good condition, with thin fat pads. 

On VA examination in January 2013, the Veteran reported that he was retired. He reported that his left foot pain, across the midfoot, was now worse than the pain he experienced on the right. He asserted that his activities of daily living were limited and that he could only walk for five minutes and stand three or four minutes. He complained of foot pain even while sitting. Physical examination revealed that the alignment of the left tendo-Achilles and hindfoot was in neutral position. The left foot measured 10 degrees of inversion and 15 degrees of eversion. There was pain, without evidence of weakness, fatigability, or lack of endurance in the left foot. His gait was antalgic, with a limp. The left foot showed slight limitation of motion of the hindfoot but no rigidity. X-ray studies were negative for the left foot, except there was a small calcification at the tendo-Achilles insertion to the calcaneus, with a normal subtalar joint and arch. He was diagnosed with prior nondisplaced fracture of the left os classic. 

Analysis

Applying the pertinent legal criteria to the facts set forth above, the Board finds that a 10 percent rating, and no more, is warranted for the Veteran's left foot disability during the entire appellate period. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

As discussed above, the rating criteria, DC 5284, provides a 10 percent rating for a moderate foot injury. 38 C.F.R. § 4.71a, DC 5284. The Board has carefully considered the Veteran's symptoms and findings related to his left foot disability, to include pain, even while sitting, slight limitation of motion, thin fat pads, and a small calcaneal spur. The Board finds that such represents a moderate foot injury. Signficantly, the Veteran has reported, and is competent to do so, left foot pain during the entire appellate period. See Layno, 6 Vet. App. at 465, 470. There is no evidence that he is not credible in this regard. 

However, there is no clinical or lay evidence of symptoms rising to the level of a moderately severe or severe foot injury. When he presented with thin fat pads in July 2008, his left foot was described as being in very good condition, his August 2005 X-ray finding of a small calcaneal spur was described as insignificant, and his limitation of motion was described as slight in January 2013. Thus, a higher rating under DC 5284, for a moderately severe or severe foot injury, is not warranted. 38 C.F.R. § 4.71a, DC 5284.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The relevant rating criteria only provide ratings for moderate, moderately severe, and severe foot injuries, without specified symptoms. The Veteran's symptoms, pain, even while sitting, slight limitation of motion, thin fat pads, and a small calcaneal spur, are precisely the symptoms considered by the Board in determining that the Veteran has a moderate left foot injury. There is no evidence of additional left foot pathology or evidence that the Veteran has symptoms related to his left foot disability that have not been considered or cannot, if present, be considered in determining if the Veteran's left foot injury is moderate, moderately severe, or severe. The rating criteria are therefore adequate to evaluate the Veteran's service-connected left foot disability and referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321; Thun, 572 F.3d 1366.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. In this case, the Board also finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his left foot disability. Rice, 22 Vet. App. 447. As noted above, at the time of the January 2013 VA examination, the Veteran reported that he was retired. No party has claimed or submitted any evidence that his left foot disability renders him unemployable. Therefore, the Board finds that no further consideration of a TDIU is warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, considering Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The October 29, 2013, Board decision denying the Veteran's appeal as to the issues of entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability, a rating in excess of 30 percent for a service-connected right foot disability, and a compensable rating for a service-connected left foot disability, is vacated.

A 10 percent rating, and no more, for a service-connected left foot disability, is granted during the entire appellate period.



REMAND

The Veteran's most recent VA treatment records are dated in May 2013. There is no indication that he has ceased VA treatment. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records. 

The Veteran asserts entitlement to hypertension on the basis that such is related to the pain he experiences from his service-connected right and/or left foot disabilities. On VA examination in July 2005, the examiner found it less likely than not that the Veteran's hypertension was etiologically related to his service connected foot disabilities and reasoned that there was "no evidence in the medical literature that orthopedic problems can give rise to sustained hypertension." It appears that the examiner did not consider that the Veteran asserts that it is his foot pain, and not simply his orthopedic problems in the feet, that have caused his hypertension. On remand, the AOJ should afford the Veteran a new VA examination and request a sufficient etiological opinion. 

As to the Veteran's service-connected right foot disability, the current 30 percent rating assigned under DC 5276 is the highest assignable rating for unilateral pes planus. 38 C.F.R. § 4.71a, DC 5276. As the Veteran is also receiving a 20 percent rating for loss of motion of the right ankle, and thus is assigned a 40 percent combined rating for his disabilities of the right lower extremity, below the knee, to assign additional compensation for the right foot would violate the "amputation rule". See 38 C.F.R. § 4.68. 

However, the relevant rating criteria contemplate pronation and abduction, tenderness, inward displacement, spasm, pain, swelling, and callosities. The Veteran has reported weakness, fatigue, stiffness, redness, lack of endurance, tendon abnormalities, an abnormal gait, limitation of subtalar motion, malunion of the right calcaneal, and bone deformities. Such symptoms are not specifically considered by the rating criteria. Also, the Veteran, on VA examination in March 2004, reported that he lost about 30 days of work a year because of his foot; and on VA examination in August 2005, he reported that he was employed full-time as a broker; however, he had to go home early three days a week and elevate his foot. At that time, he asserted that his pain interfered with his work and his ability to concentrate. There is thus evidence of marked interference with employment and an exceptional or unusual disability picture. On remand, the AOJ should refer the Veteran's claim of entitlement to a rating in excess of 30 percent for a service-connected right foot disability to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VAMC in St. Louis, Missouri, dated from May 2013 to the present. If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the Veteran should be properly notified.

2. Then, schedule the Veteran for a VA examination.  The examiner must opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his pain related to his service-connected right and/or left foot disabilities. As a clear and separate response, indicate whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his pain related to his service-connected right and/or left foot disabilities.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Refer the Veteran's claim of entitlement to a rating in excess of 30 percent for a service-connected right foot disability to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b).

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


